Case: 18-13266   Date Filed: 06/12/2019   Page: 1 of 6


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 18-13266
                        Non-Argument Calendar
                      ________________________

                 D.C. Docket No. 0:18-cr-60074-FAM-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                 versus

ROOSEVELT LEON COOPER,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                             (June 12, 2019)

Before MARTIN, NEWSOM, and ANDERSON, Circuit Judges.

PER CURIAM:
               Case: 18-13266      Date Filed: 06/12/2019      Page: 2 of 6


       Roosevelt Cooper appeals his 60-month, above-guideline sentence for

possessing a firearm as a convicted felon. Cooper argues that the district court

violated his Fifth Amendment privilege against self-incrimination by attempting to

compel him to testify against his will about the firearm involved in the instant

offense and by drawing an adverse factual inference from his silence. Cooper

specifically contends that the district court drew the negative inference that he may

have possessed the firearm beyond the time required to pawn it and penalized him

for his silence by imposing an upward variance.

       Although we ordinarily review constitutional sentencing issues de novo,

when a defendant fails to raise such an objection before the district court at

sentencing, we review only for plain error. United States v. Harris, 741 F.3d 1245,

1248 (11th Cir. 2014). To preserve an objection, a defendant must raise that point

in such clear and simple language that the trial court may not misunderstand it.

United States v. Ramirez-Flores, 743 F.3d 816, 821 (11th Cir. 2014). Under that

standard, we will not correct the error unless the defendant shows (1) error, (2) that

is plain, (3) that affects substantial rights, and (4) that affects the fairness, integrity,

or public reputation of judicial proceedings. Id.

       The Fifth Amendment provides that no person “shall be compelled in any

criminal case to be a witness against himself.” U.S. Const. amend. V. A defendant

retains this privilege at his sentencing hearing. See Mitchell v. United States, 526


                                             2
               Case: 18-13266     Date Filed: 06/12/2019     Page: 3 of 6
U.S. 314, 321 (1999) (concluding, in cocaine conspiracy case where the defendant

pled guilty, no negative factual inference may be drawn from a defendant’s silence

during sentencing with respect to the extent of her participation in the cocaine

offense and the amount of cocaine attributable to the defendant). The privilege

against self-incrimination applies in a sentencing hearing, and any effort to compel

a defendant to testify against his will during sentencing clearly would contravene

the Fifth Amendment. United States v. Barrington, 648 F.3d 1178, 1196 (11th Cir.

2011).

      In Mitchell, the Supreme Court examined an appeal in which the defendant

neither put on evidence at sentencing nor testified on the issue of drug quantity.
526 U.S. at 319. The district court subsequently (1) determined that the defendant

had no right to remain silent at sentencing, (2) relied in part on the defendant's

decision not to testify in finding that the government’s evidence was credible, and

(3) stated that it had “held it against” the defendant that she had not testified. Id. at

319. After determining that the Fifth Amendment right against self-incrimination

extends to sentencing hearings, the Supreme Court concluded that the district court

erred in “holding [the defendant’s] silence against her in determining the facts of

the offense at the sentencing hearing.” Id. at 319, 328-30.

      In Barrington, we stated that the defendant’s contention that the district

court drew an adverse inference from his silence was entirely speculative and that


                                            3
              Case: 18-13266     Date Filed: 06/12/2019    Page: 4 of 6


“[n]othing in the district court’s comments evinced an intent to impose a more

severe sentence based on Barrington’s failure to respond to the district court’s

question.” 648 F.3d at 1197. Instead, we concluded that the defendant “merely

assume[d] that the district court relied on an adverse inference in view of the

perceived harshness of the sentence. However, his low-end Guidelines sentence

belies any such inference having been drawn by the district court.” Id.

Additionally, we noted that Mitchell and Rodriguez were “factually different

because they involve specific Guidelines calculations and other matters.” Id. at

1196; see also Mitchell, 529 U.S. at 319 (involving drug-quantity calculation);

United States v. Rodriguez, 959 F.2d 193, 197 (11th Cir. 1992) (involving U.S.S.G.

§ 3E1.1 reduction).

      If a district court concludes that the guideline range was insufficient in light

of a defendant’s criminal history, it may impose an upward variance. United States

v. Sanchez, 586 F.3d 918, 936 (11th Cir. 2009).

      We now apply the foregoing principles to the issue before us—i.e. whether

the district court violated Cooper’s privilege against self-incrimination. Because

Cooper did not preserve for appeal the argument that the district court violated his

Fifth Amendment rights by drawing an adverse inference against him based on his

refusal to explain at sentencing his actions relating to his pawning the firearm, we




                                          4
               Case: 18-13266     Date Filed: 06/12/2019    Page: 5 of 6


review pursuant to the plain error analysis. We hold that Cooper has failed to

establish the “plain” or “obvious” prong of the analysis.

      Unlike the Supreme Court’s Mitchell case where the district court labored

under the misconception that the defendant had waived his Fifth Amendment rights

by pleading guilty, Cooper’s counsel specifically advised the district court here

that the law was clear that Cooper retained his right to remain silent at sentencing

notwithstanding his guilty plea. It is neither “plain” nor “obvious” that the district

court here failed to accept that as the binding law. After accepting that as the law,

it is true that the district court later noted that he did not have enough information

about the gun and that Cooper had been given opportunities to provide information

but had declined to do so. However, it is neither “plain” nor “obvious” that the

district court increased the upward variance because of that. In other words, it is

neither “plain” nor “obvious” that the district court drew a negative inference from

Cooper’s silence and penalized him on account thereof. The district court

expressly relied on his opinion that the Guidelines criminal history category

seriously underrepresented Cooper’s criminal history.

      In the context of the sentencing hearing as a whole, especially the district

court’s obvious concern about Cooper’s previous conviction involving a horrible

rape, there is ample support for the district court’s upward variance. And it is




                                           5
              Case: 18-13266     Date Filed: 06/12/2019   Page: 6 of 6


neither “plain” nor “obvious” that the district court violated Cooper’s Fifth

Amendment rights.

      For the foregoing reasons, the judgment of the district court is

      AFFIRMED.




                                          6